Citation Nr: 1544574	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  11-23 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Entitlement to service connection for left knee tendonitis.

2.  Entitlement to service connection for right knee tendonitis.

3.  Entitlement to service connection for a chronic back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1965 to June 1968 and from May 1969 to February 1977.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a videoconference hearing before the Board in May 2015.  The Veteran did not attend the hearing.  However, the Board notes that the hearing notices were sent to an incorrect address and were returned as undeliverable.  In an October 2015 statement, the Veteran's representative reported the Veteran's correct address and requested that the hearing be rescheduled.  The Board finds good cause has been shown, and will remand the Veteran's appeal to afford him a Board hearing at the RO.

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in order to schedule the Veteran for a hearing with a Veterans Law Judge at the RO, in accordance with his request.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




